Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
	Schemes 1 and 2 of the specification are objected to as they have illegible text present.  This can be seen in Applicants pre-grant publication US 2020/0207752.  Correction is required.

Claim Objections
	Claim 4 is objected to because it is missing a period at the end of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 3 recites the limitation that the aryl group is a substituted or non-substituted C4-C24 aryl group.  An aryl group is by definition a group derived from an aromatic ring compound where one hydrogen atom is removed from the ring.  As such, it is unclear how Applicants can claim an aryl group having 4 or 5 carbon atoms.  Applicants should amend the limitation “C4-C24” as found in claim 3 to --C6-C24-- to overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steudel et al. (WO 2012/153083).

    PNG
    media_image1.png
    83
    173
    media_image1.png
    Greyscale
.  The R groups are taught by Steudel et al. as being hydrogen atoms or alkyl groups.  Compounds where all R groups are hydrogen are at once envisaged by one having ordinary skill in the art and such a compound, as applied to Formula (I) of claim 1, would have variables n and m both equal to 1, and variables R1 and R2 both equal to formula (iv) of claim 2 with variables R8 and R9 equal to hydrogen.
Claim 3: Claim 3 serves to further limit an optional embodiment where one of variables R3 through R9 is equal to an aryl or heteroaryl group.  However, such an embodiment is not required.  Therefore, Steudel et al. may be properly relied upon to reject claim 3. 
Claim 6: The rejection of claim 1 above is wholly incorporated into the rejection of claim 6.  The compounds taught by Steudel et al., including the compound shown above, is employed as a fluorescent emitter in an organic light-emitting device, thereby anticipating claim 6.
Claims 8, 10 and 12: The rejection of claims 1 and 6 are wholly incorporated into the rejection of claim 8.  The device examples of Steudel et al. include an ITO cathode, a hole injection layer, a hole transport layer, an emission layer, an electron transport layer, and an Al cathode.  This layer construct anticipates the limitations of claim 8.  The compounds employed by Steudel et al., including the one whose structure is show above, are employed as fluorescent emitters in an emission layer, thereby satisfying claims 10 and 12.

Claims 1-3, 5, 6-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okazaki et al. (Chem. Sci. 2017, 8, 2677-2686).
Claims 1-3: Compounds 1 and 2 of Okazaki et al. anticipate Formula (I) of claim 1.  In compounds 1 and 2 variables R1 and R2 are groups satisfying formula (iii) of claim 1 with variable f equal to 1, and variable R7 being a C10 heteroaryl group.
Claim 5: Compounds 1 and 2 of Okazaki et al. are taught as being thermally activated delayed fluorescent materials, which inherently mean that the energy level difference between 
Claims 6-8 and 10-12: Okazaki et al. teaches organic light-emitting devices which comprise an ITO cathode, NPB (a hole transport layer), 10 wt% of compounds 1-4 in a CBP host material as an emission layer, TPBi (an electron transport layer), LiF (as an electron injection layer), and an Al anode.  Devices which comprise compounds 1 or 2 therefore anticipates all of the limitations of claims 6, 8, 10 and 12.  Compound 2 is taught as being a red emitter, which anticipates claims 7 and 11.

Allowable Subject Matter
Claims 4, 9 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The compound of claim 4 is novel and unobvious over the prior art.  The closest prior art is Okazaki et al. which teaches the same ancillary heterocyclic ring system as claim 4 but has an additional two fused benzene rings.  There is no teaching, suggestion or motivation in Okazaki et al. to modify the compounds taught therein.  The prior art references above which teach compounds satisfying Formula (I) of claim 1 both employ said materials as fluorescent dopant materials in an emission layer of an organic light-emitting device.  Neither Steudel et al. nor Okazaki et al. teach or suggest employing the compounds relied upon above in any other device capacity.  Claim 9 requires compounds satisfying Formula (I) as a host material, and claims 13-18 requires compounds satisfying Formula (I) to serve as hole transport materials, electron transport materials, hole-blocking materials, electron-blocking materials, hole-injecting materials, and electron-injecting materials, respectively.  None of these end uses are taught or suggested by the prior art. 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766